*848OPINION.
Arundell :
This case is ruled by that of Julia Butterworth et al., Trustees, 23 B. T. A. 838, and we accordingly hold that the trustees are not entitled to deduct the payments made to the widow in the taxable years.
The only distinction between the Butterworth case and this one is that in that case the payments to the widow were limited to the income from the trust property, whereas here the widow is given the annual sum of $50,000, which though payable primarily out of income, was payable at all events and if the income proved insufficient the trustees might invade the corpus of the trust to make up the deficiency. See Sybil Whitehouse, 7 B. T. A. 600; affd., 38 Fed. (2d) 162; and 283 U. S. 148. This distinction, if it makes any difference, presents a stronger case for the respondent than the Butterworth case, in view of the holding in the Whitehouse case that annuities are not income and the recipient of an annuity does not receive a distributive share of the trust income.
Reviewed by the Board.

Decision will be entered, redetermining the deficiencies in the amounts stipulated.